Citation Nr: 0022644	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for glaucoma under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's mother


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from ratings action by the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In November 1990 the Board denied entitlement to compensation 
under then 38 U.S.C. § 351 (1998) for an eye disorder due to 
VA medical treatment. 

In August 1991 the RO denied the May 1991 application to 
reopen the claim for compensation for an eye disorder, to 
include glaucoma, claimed as due to VA medical treatment.  
Subsequently, the veteran perfected an appeal as to this 
issue. 

An RO letter in July 1993 notified the veteran that his 
recent claim for benefits on account of glaucoma, claimed as 
due to VA Thorazine treatment was stayed pending the outcome 
of litigation in Federal Court concerning a portion of the 
regulations governing claims for compensation under 38 U.S.C. 
§ 1151.  

In February 1995 the RO granted entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for lenticular capsular 
deposits and assigned a noncompensable evaluation, both 
effective May 13, 1991. 

Pursuant to instructions in an August 1997 letter from the VA 
Director of Compensation and Pension Services, in September 
1997 the RO granted an extraschedular rating of 70 percent 
for phenothiazine cataracts and corneal deposits.  In 
correspondence dated in October 1997, the veteran withdrew 
his appeal for an increased rating. 

In a June 1998 supplemental statement of the case (SSOC) the 
RO noted that the February 1995 rating decision did not 
address the issue of entitlement to compensation benefits 
under the provision of 38 U.S.C.A. § 1151 for glaucoma.  It 
was held that the evidence submitted did not warrant 
entitlement to compensation for glaucoma.  

The case was remanded in December 1998 to obtain VA records 
and, if the claim were well grounded, for a VA examination.  
The case has now been returned for appellate adjudication.  


FINDING OF FACT

While the presence of glaucoma has been diagnostically 
suspected, there is no competent evidence that the veteran 
now has glaucoma.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
compensation under 38 U.S.C.A. § 1151 for glaucoma.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 1151 provide that where 
there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as 
if service connected.  While the statute requires a 
causal connection, not every additional disability is 
compensable because 38 C.F.R. § 3.358(c) provides that 
it is necessary to show that additional disability is 
actually the result of a disease or injury, or 
aggravation of an existing disease or injury, and not 
merely coincidental therewith.  The provisions of 38 
C.F.R. § 3.358(b)(2) provide that compensation is not 
warranted for the continuance or natural progress of a 
disease or injury, and 38 C.F.R. § 3.358(c)(3) provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran or, in appropriate cases, 
the veteran's representative.  The necessary 
consequences are those which are certain to result from, 
or were intended to result from, the examination or 
medical or surgical treatment administered.  

The new VA regulations with respect to claims for 
benefits under 38 U.S.C.A. § 1151, as interpreted 
following the opinion of the Attorney General, preclude 
compensation where disability (1) is not causally 
related to VA hospitalization or medical or surgical 
treatment or (2) is merely coincidental with the injury, 
or aggravation thereof, and VA hospitalization or 
medical or surgical treatment, or (3) is a continuance 
or natural progress of disease or injury for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical 
treatment.  If there is no willful misconduct, the 
additional disability will be compensated, as if service 
connected, if it does not fall into one of the above-
listed exceptions.  

During the pendency of this case VA and Housing and 
Urban Development, and Independent Agencies 
Appropriations Act, 1997 (Act), Pub. L. No. 104-204, __ 
Stat. ___ (1996), was enacted.  In pertinent part, this 
Act serves to amend 38 U.S.C. § 1151 with regard to what 
constitutes a "qualifying additional disability" 
susceptible of compensation.  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, and to reinstitute a 
requirement of fault for recovery under the provisions 
of § 1151.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) it was held that where the law or regulation 
changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has 
been concluded, the most favorable version will apply 
unless the law or regulations provide otherwise.  This 
mandates that a new law or VA regulation is not 
applicable when it is less favorable and it does not 
have a retroactive effect and VA must fully adjudicate a 
claim under both old and new law or regulations to 
determine the extent to which each may be favorable to 
the claimant.  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997) (citing Lasovick v. Brown, 6 Vet. App. 141, 151 
(1994)).  

Moreover, in VAOGCPREC 40-97 it was held that "[a]ll 
claims for benefits under 38 U.S.C. § 1151, which 
governs benefits for persons disabled by treatment or 
vocational rehabilitation, filed before October 1, 1997, 
must be adjudicated under the provisions of section 1151 
as they existed prior to that date."  63 Fed. Reg. 
31263 (June 8, 1998).  Here, it is clear that the 
version of the law prior to the recent amendment is more 
favorable since it does not require an element of fault 
on the part of VA, and the claim was originally filed 
prior to October 1, 1997 and, thus, the prior [no-fault] 
version will be applied.  

Lastly, it does not appear that the RO has adjudicated 
the claim under the new provisions, i.e., Pub. L. No. 
104-204 which reinstitute an element of fault in the 
statute.  However, since the prior version was more 
favorable, and will be applied by the Board, there is no 
prejudice to the veteran.  

It was held in Jones v. West, 12 Vet. App. 460, 464-65 
(1999) (citing Boggs v. West, 11 Vet. App. 334, 344-45 
(1998) (considering prior section 1151 claim as a claim 
for service connection)) that a claim for disability or 
additional disability under 38 U.S.C.A. § 1151 (West 
1991) is treated as a claim for service connection, "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial 
burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-
connection claim to be well grounded a claimant must 
submit evidence of each of the following: (1) medical 
evidence of a current disability; (2) medical evidence, 
or in certain circumstances lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  
See Elkins v. West, 12 Vet. App. 209, 213 (1999) (en 
banc) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), cert. denied 
sub nom.  Epps v. West, 118 S. Ct. 2348 (1998) (mem.). 

Thus, the requirements for a well-grounded claim under 
the no fault version of 38 U.S.C.A. § 1151 are, 
paralleling those set forth in Caluza, supra, generally 
as follows: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation 
of an injury as the result of hospitalization, medical 
or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of 38 U.S.C.; 
and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  

Similarly, "assuming, without deciding," [boldface 
added] that a continuity-of-symptomatology analysis 
[under 38 C.F.R. § 3.303(b) (1991)] would apply in a 
prior section 1151 case, the veteran's claim generally 
would be well grounded if he submitted evidence of each 
of the following: (a) evidence that a condition was 
"noted" during his VA hospitalization or treatment; (b) 
evidence showing continuity of symptomatology following 
such hospitalization or treatment; and (c) medical or, 
in certain circumstances, lay evidence of a nexus 
between the present disability and the post-
hospitalization/treatment symptomatology.  (Any other 
element of a successful prior section 1151 claim, such 
as that the "injury [is] . . . not the result of such 
veteran's own willful misconduct" would be for 
consideration in the adjudication of the merits of a 
well-grounded prior section 1151 claim.)  The 
credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it 
is well grounded.  Jones v. West, 12 Vet. App. 460, 464-
65 (1999) (citing Elkins, 12 Vet. App. at 219 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).  

Once the appellant has established a well-grounded 
claim, the Board is required to adjudicate the claim on 
the merits and consider the other restrictions imposed 
by this section.  See, e.g., 38 U.S.C. § 1151 (must not 
be the result of the veteran's own willful misconduct); 
38 C.F.R. § 3.358 (1996) (additional disability must not 
be the "natural progress" of the condition)." Jimison 
v. West, 13 Vet. App. 57, 78 (1999).  

In Jimison it was not held that the 38 C.F.R. § 3.303(b) 
continuity-of-symptomatology analysis applied in no 
fault § 1151 claims but, rather, the Court stated that 
it would "assume for the purposes of this discussion 
that this regulation may be used for claims under 38 
U.S.C. § 1151, because the Court had not yet addressed 
that subject.  See Jones, supra.  Nonetheless, this 
doctrine does not relieve the appellant of his burden of 
providing medical evidence which establishes a 
relationship between his current disability and his 
continuous symptomatology.  Here, the appellant has 
failed to present the required medical evidence in order 
to provide a well-grounded claim under this regulation, 
even if it applies."  Jimison, at 79.  

The doctrine of resolving doubt in favor of a does not 
ease the initial burden of submitting a well grounded 
claim and is not applicable in determinations of well 
groundedness; rather it is only after a well grounded 
claim is submitted that this doctrine, embodied in 38 
U.S.C.A. § 5107(b), applies.  

Background

The veteran was first seen for psychiatric disability by VA 
in 1970.  The discharge diagnoses of a period of VA 
hospitalization in December 1971 included a diagnostic 
impression that phenothiazine reaction was to be ruled out.  
He was given a variety of psychotropic medications but the 
earliest record that he was given Thorazine is a VA 
outpatient treatment (VAOPT) record of November 1972.  

During VA hospitalization in August and September 1976 it was 
noted that the veteran had taken phenothiazine since 1971 and 
now took two 200 mg. tablets of Thorazine at bedtime.  

A December 1987 statement from a VA physician reflects that 
on examination the veteran was found to have corneal and 
anterior lenticular capsular deposits, which were consistent 
with his past history of chlorpromazine drug use.  He had 
been off the medication for longer than 6 months and the 
deposits might in time resolve.  

A September 1988 statement from another VA physician reflects 
that the veteran had deposits on his corneas and lens inside 
his eyes and the most likely cause of the deposits was 
"chlorpromazine ingestion (thorazine)" which he had taken 
in the past.  The deposits might recede slightly but would 
probably never completely resolve.  

An undated statement from yet another VA physician reflects 
that the veteran's "eye findings [were] consistent with 
chlorpromazine toxicity."  He had deposits on the cornea and 
lenses of both eyes.  

Subsequent VA clinical records confirm the presence of the 
aforementioned deposits.  

At the July 1991 RO hearing the veteran testified that he had 
been treated by VA for his eyes since 1971 but that he had 
not been told of the adverse ocular side-effects of Thorazine 
(page 2 of that transcript).  He had been told by several VA 
physicians that the Thorazine had cause his ocular condition 
(pages 2 and 3).  VA was treating him for cataracts (page 3) 
and he was being followed-up for the possible development of 
glaucoma (page 4).  His mother testified that he had been 
given Thorazine since 1977 or 1978 (page 5).  She also had 
been told by several VA physicians that the Thorazine had 
cause his ocular condition, including glaucoma (page 6).  The 
veteran testified that he had taken Thorazine for about 17 
years (page 7).  

On evaluation of the veteran in April 1993 at a VA optometry 
clinic the assessments included "OAG" [open angle glaucoma] 
suspect."  

On VA examination in May 1995 of the veteran's eyes glaucoma 
was again suspected.  On VA examination in 1996 intraocular 
pressure in the veteran's eyes was in the high normal range.  

Subsequently received VAOPT records reflect that when seen at 
a VA Mental Hygiene Clinic in January 1990 and again in 
January 1993 a history of the veteran's having glaucoma was 
noted.  However, a VAOPT record of October 1994 reflects that 
after an examination the impressions included no evidence of 
glaucoma.  

On official ophthalmology examination in September 1999 the 
veteran's intraocular pressures were 9 millimeters of Mercury 
in each eye which was within normal limits.  Examination of 
his macula, retinal vessels, and retinal periphery was within 
normal limits.  The diagnoses were cataracts which were 
greater in the left eye than in the right, constricted visual 
fields which were worse in the left eye than in the right, 
and a developmental refractive error.  The examiner commented 
that although there reportedly had been a diagnosis of 
glaucoma in the past, there was no evidence of glaucoma on 
the current examination.  There was a generous cup to disc 
ratio but the healthy neuroretinal rims did not suggest that 
this was glaucomatous.  

Analysis

In Boggs v. West, 11 Vet. App. 334, 342-43 (1998) it was held 
that where prior denials of a claim for compensation under 
then 38 U.S.C. § 351 were predicated upon an showing of 
disability due to VA treatment and not upon an absence of VA 
fault, as was then required, new and material evidence was 
necessary to reopen the claim.  However, if the prior denials 
reached a finding that no fault was shown, the effect of the 
invalidation of that fault requirement, in 38 C.F.R. 
§ 3.358(c)(3) in Gardner v. Derwinski, 1 Vet. App. 584 (1991) 
was that new and material evidence was not required to reopen 
the claim.  Here, because the November 1990 Board denial of 
entitlement to compensation under then 38 U.S.C. § 351 was 
predicated upon an absence of VA fault, no new and material 
evidence was required to reopen that claim.  Thus, to the 
extent that the November 1990 Board decision could possibly 
be considered to be a prior final denial of a claim for 
compensation under 38 U.S.C.A. § 1151 for glaucoma, which was 
not mentioned or addressed in the Board decision or in any 
rating actions leading to that decision, the claim will be 
addressed on a de novo basis.  Here, because the veteran's 
claim was filed prior to October 1, 1997, adjudication of the 
merits of the claim under 38 U.S.C. § 1151 would be on the 
basis of the "no fault" provisions then in effect.  
However, adjudication on the merits occurs only after a well 
grounded claim has been submitted.  Likewise, any 
consideration of the extent of the veteran's informed consent 
(i.e., whether VA properly informed him of possible adverse 
side-effects), natural progression of disability, of 
necessary consequences of treatment would be a matter to be 
addressed on the merits.  

The veteran and his mother testified that various VA 
physicians have indicated that there is a causal relationship 
between his having taken medication for his nonservice-
connected schizophrenia and the development of glaucoma.  
However, lay statements, testimony or history of what a 
doctor said or diagnosed is not competent medical evidence.  
While hearsay may be used in VA claims-adjudication, when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute 'medical' evidence.  This is true 
even in the context of adjudicating whether a claim is well 
grounded.  Generally see Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993); Warren v. Brown, 6 Vet. App. 4 (1993); and 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

A history of glaucoma has been reported, at times, when the 
veteran has sought VA treatment or evaluation.  However, 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment, does not constitute 
'competent medical evidence' requirement of medical causation 
or nexus.  Such evidence cannot enjoy the presumption of 
truthfulness because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional.  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

The medical opinion expressed in September 1999, for the 
specific purpose of resolving the question of whether the 
veteran actually has glaucoma, since previously it's 
existence as a disability had only been suspected, is the 
only competent medical evidence that specifically addresses 
that matter.  However, the 1999 medical opinion was not 
favorable. 

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim). 

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the veteran has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements of a well-grounded claim.  The 
result is the same.  Accordingly, the Board must deny the 
appellant's claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) as not well 
grounded.


ORDER

The claim for compensation under 38 U.S.C. § 1151 for 
glaucoma as a result of VA medical treatment is denied as not 
well grounded. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

